  Case 13-35055         Doc 66     Filed 02/05/19 Entered 02/05/19 11:15:20              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35055
         Calvin A Barton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/03/2013.

         2) The plan was confirmed on 04/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/15/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $920.00.

         10) Amount of unsecured claims discharged without payment: $37,800.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-35055        Doc 66       Filed 02/05/19 Entered 02/05/19 11:15:20                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $27,982.68
       Less amount refunded to debtor                            $382.67

NET RECEIPTS:                                                                                   $27,600.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,976.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,181.23
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,157.23

Attorney fees paid and disclosed by debtor:                   $24.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ARNOLD SCOTT HARRIS              Unsecured         497.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         319.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         211.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         211.00           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          73.00           73.00          12.67       0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         604.25          604.25        104.84        0.00
ASSET ACCEPTANCE LLC             Unsecured            NA         504.34          504.34          87.51       0.00
CAVALRY PORTFOLIO SVCS LLC       Unsecured         933.00           NA              NA            0.00       0.00
CITY OF CHICAGO                  Unsecured            NA         525.00          525.00          91.09       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     10,017.20     10,017.20        10,017.20      1,738.05        0.00
COMMONWEALTH EDISON              Unsecured         611.00        611.10          611.10        106.03        0.00
Condor Capital Copr              Unsecured      1,457.00            NA              NA            0.00       0.00
CONTRACT CALLERS                 Unsecured         611.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured         214.00        214.20          214.20          37.17       0.00
CREDIT MANAGEMENT LP             Unsecured         510.00           NA              NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured         829.00        829.14          829.14        143.86        0.00
ELITE RECOVERY ACQUISITIONS      Unsecured            NA       1,012.31        1,012.31        175.64        0.00
ENHANCED RECOVERY CO L           Unsecured         835.00           NA              NA            0.00       0.00
ESCALLATE LLC                    Unsecured         690.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority       9,000.00       5,005.96        5,005.96      5,005.96        0.00
IL STATE DISBURSEMENT UNIT       Priority             NA       2,629.38        2,629.38      2,629.38        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         339.00        339.25          339.25          58.86       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA     16,966.01        16,966.01      2,943.71        0.00
INTERNAL REVENUE SERVICE         Priority      10,000.00       8,954.97        8,954.97      8,954.97        0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
Midland Funding                  Unsecured         726.00           NA              NA            0.00       0.00
Midland Funding                  Unsecured         349.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured         375.00        375.40          375.40          65.13       0.00
MIDLAND FUNDING LLC              Unsecured      1,011.00         838.24          838.24        145.44        0.00
NORTHWEST COLLECTORS             Unsecured         180.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-35055        Doc 66     Filed 02/05/19 Entered 02/05/19 11:15:20                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
Pentagroup Financial           Unsecured      1,283.00            NA           NA             0.00        0.00
Pentagroup Financial           Unsecured         835.00           NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured            NA         821.15       821.15         142.47         0.00
Rdk Collection Service         Unsecured          75.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00               $0.00
      Mortgage Arrearage                                    $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
      All Other Secured                                     $0.00                 $0.00               $0.00
TOTAL SECURED:                                              $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                      $7,635.34          $7,635.34                   $0.00
       Domestic Support Ongoing                            $0.00              $0.00                   $0.00
       All Other Priority                              $8,954.97          $8,954.97                   $0.00
TOTAL PRIORITY:                                       $16,590.31         $16,590.31                   $0.00

GENERAL UNSECURED PAYMENTS:                           $33,730.59           $5,852.47                  $0.00


Disbursements:

       Expenses of Administration                           $5,157.23
       Disbursements to Creditors                          $22,442.78

TOTAL DISBURSEMENTS :                                                                       $27,600.01




UST Form 101-13-FR-S (09/01/2009)
  Case 13-35055         Doc 66      Filed 02/05/19 Entered 02/05/19 11:15:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
